--------------------------------------------------------------------------------

AMENDED CHANGE OF CONTROL
EMPLOYMENT AGREEMENT




This Amended Change of Control Employment Agreement (the “Amended Agreement”) by
and between Energizer Holdings, Inc. (the “Company”), a Missouri corporation,
and _____________ (“Executive”),


WITNESSETH:


WHEREAS, the Company, on behalf of itself, its subsidiaries and its
stockholders, and any successor or surviving entity, wishes to encourage
Executive’s continued service and dedication in the performance of his duties,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company; and


WHEREAS, the Board of Directors of the Company (the “Board”) believes that the
prospect of a pending or threatened Change of Control inevitably creates
distractions and personal risks and uncertainties for its executives, and that
it is in the best interests of Company and its stockholders to minimize such
distractions to certain executives, and the Board further believes that it is in
the best interests of the Company to encourage its executives’ full attention
and dedication to their duties, both currently and in the event of any
threatened or pending Change of Control; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued retention of certain members of the
Company’s management, including Executive, and the attention and dedication of
management to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change of
Control.


NOW, THEREFORE, in order to induce Executive to remain in the employ of the
Company and in consideration of his continued service to the Company, the
Company agrees that Executive shall receive the benefits set forth in this
Amended Agreement in the event that Executive’s employment with the Company is
terminated subsequent to a Change of Control in the circumstances described
herein, and the parties further agree as follows:
 


I. Definitions.


The meaning of each defined term that is used in this Amended Agreement is set
forth below.


(a) AAA. The American Arbitration Association.


(b) Accounting Firm. The meaning of this term is set forth in Subsection
IV(e)(ii).


(c) Additional Pay. The meaning of this term is set forth in Subsection IV(b).


(d) After-Tax Amount. The meaning of the term is set forth in Subsection
IV(e)(i).


(e) After-Tax Floor Amount. The meaning of this term is set forth in Subsection
IV(e)(i).


(f) Agreement Payments. The meaning of this term is set forth in
Subsection IV(e).


(g) Beneficiaries. The meaning of this term is set forth in Subsection VI(b).


(h) Board. The meaning of this term is set forth in the second WHEREAS clause of
this Amended Agreement.


(i) Business Combination. The meaning of this term is set forth in
Subsection I(i)(iii).


(j) Cause. For purposes of this Amended Agreement, “Cause” shall mean
Executive’s willful breach or failure to perform his/her employment duties. For
purposes of this Subsection I(h), no act, or failure to act, on the part of
Executive shall be deemed “willful” unless done, or omitted to be done, by
Executive not in good faith and without reasonable belief that such action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
Executive’s employment shall not be treated as having been terminated for Cause
unless the Company delivers to Executive, prior to or at termination of
employment, a certificate of a resolution duly adopted by the affirmative vote
of not less than seventy-five percent (75%) of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to Executive and an opportunity for Executive, together with
Executive’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive has engaged in such willful conduct and
specifying the details of such willful conduct.


(k) Change of Control. For purposes of this Amended Agreement, a “Change of
Control” shall be deemed to have occurred if there is a change of control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement; provided that, without limitation, such a
Change of Control shall be deemed to have occurred if:


(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) as
currently in effect, of the Exchange Act) is or becomes a “beneficial owner” (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of securities representing twenty percent
(20%) or more of the total voting power of all of the Company’s then outstanding
voting securities. For purposes of this Amended Agreement, the term “person”
shall not include: (A) the Company or any of its Subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Subsidiaries, or (C) an underwriter temporarily holding securities
pursuant to an offering of said securities;


(ii) during any period of two (2) consecutive calendar years, individuals who at
the beginning of such period constitute the Board and any new director(s) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board;


(iii) the stockholders of the Company approve a merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the “beneficial owners” (as determined for purposes of Regulation 13D-G, as
currently in effect, of the Exchange Act) of the outstanding voting securities
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, securities representing more than fifty percent (50%) of
the total voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination or the parent of such
corporation (the “Resulting Corporation”); (ii) no “person” (as such term is
used in Section 13(d) and 14(d)(2), as currently in effect, of the Exchange
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or the Resulting Corporation, is the
“beneficial owner” (as determined for purposes of Regulation 13D-G, as currently
in effect, of the Exchange Act), directly or indirectly, of voting securities
representing twenty percent (20%) or more of the total voting power of then
outstanding voting securities of the Resulting Corporation; and (iii) at least a
majority of the members of the board of directors of the Resulting Corporation
were members of the Board at the time of the execution of the initial agreement,
or at the time of the action of the Board, providing for such Business
Combination;


(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or


(v) any other event that a simple majority of the Board, in its sole discretion,
shall determine constitutes a Change of Control.


(l) Code. For purposes of this Amended Agreement, “Code” shall mean the Internal
Revenue Code of 1986, as amended.


(m) Company. The meaning of this term is set forth in the first paragraph of
this Amended Agreement and in Subsection VI(a).


(n) Controlled Group. For purposes of this Amended Agreement, “Controlled Group”
shall mean the Company and all of the Company’s Subsidiaries.


(o) Disability. For purposes of this Amended Agreement, “Disability” shall mean
an illness, injury or similar incapacity which 52 weeks after its commencement,
continues to render Executive unable to perform the material and substantial
duties of Executive’s position or any substantially similar occupation or
substantially similar employment for which Executive is qualified or may
reasonably become qualified by training, education or experience. Any question
as to the existence of a Disability upon which Executive and the Company cannot
agree shall be determined by a qualified independent physician selected by
Executive (or, if Executive is unable to make such selection, by any adult
member of Executive’s immediate family or Executive’s legal representative), and
approved by the Company, such approval not to be unreasonably withheld. The
determination of such physician made in writing to both the Company and
Executive shall be final and conclusive for all purposes of this Amended
Agreement.


(p) Employer. For purposes of this Amended Agreement, “Employer” shall mean the
Company or the Subsidiary, as the case may be, with which Executive has an
employment relationship.


(q) Exchange Act. This term shall have the meaning set forth in Subsection I(i).


(r) Executive. This term shall have the meaning set forth in the first paragraph
of this Amended Agreement.


(s) Excise Tax. This term shall have the meaning set forth in Subsection
IV(e)(i).


(t) Floor Amount. This term shall have the meaning set forth in Subsection
IV(e)(i).


(u) Good Reason. For purposes of this Amended Agreement, “Good Reason” shall
mean the occurrence, without Executive’s prior express written consent, of any
of the following circumstances:


(i) The assignment to Executive of any duties inconsistent with Executive’s
status or responsibilities as in effect immediately prior to a Change of
Control, including imposition of travel obligations which differ materially from
required business travel immediately prior to the Change of Control;


(ii) (A) A reduction in Executive’s annual base salary as in effect immediately
before the Change of Control; or (B) the failure to pay a bonus award to which
Executive is entitled under any short-term incentive plan(s) or program(s), any
long-term incentive plan(s) or program(s), or any other incentive compensation
plan(s) or program(s) of Company in which Executive participated immediately
prior to the time of the Change of Control;


(iii) A change in the principal place of Executive’s employment, as in effect
immediately prior to the Change of Control to a location more than fifty (50)
miles distant from the location of such principal place at such time;


(iv) The failure by the Company to offer Executive participation in incentive
compensation or stock or stock option plans on at least a substantially
equivalent basis, both in terms of the nature and amount of benefits provided
and the level of Executive’s participation, as is then being provided by the
Company to similarly situated peer executives of the Company;


(v) (A) Except as required by law, the failure by the Company to offer Executive
benefits on at least a substantially equivalent basis, in the aggregate, to
those then being provided by the Company to similarly situated peer executives
of the Company under the qualified and non-qualified employee benefit and
welfare plans of the Company, including, without limitation, any pension,
deferred compensation, life insurance, medical, dental, health and accident,
disability, retirement or savings plan(s) or program(s) offered by the Company;
(B) the taking of any action by the Company that would, directly or indirectly,
materially reduce or deprive Executive of any other perquisite or benefit then
being offered by the Company to similarly situated peer executives of the
Company (including, without limitation, Company-paid and/or reimbursed club
memberships, financial counseling fees and the like); or (C) the failure by the
Company to treat Executive under the Company’s vacation policy, past practice or
special agreement in the same manner and to the same extent as then being
provided by the Company to similarly situated peer executives of the Company;


(vi) The failure of the Company to obtain a satisfactory written agreement from
any successor prior to consummation of the Change of Control to assume and agree
to perform this Amended Agreement, as contemplated in Subsection VI(a); or


(vii) Any purported termination by the Company of Executive’s employment that is
not effected pursuant to a Notice of Termination satisfying the requirements of
Subsection III(d) or, if applicable, Subsection I(h). For purposes of this
Amended Agreement, no such purported termination shall be effective except as
constituting Good Reason.


Executive’s continued employment with the Company or any Subsidiary shall not
constitute a consent to, or a waiver of rights with respect to, any
circumstances constituting Good Reason hereunder. Any good faith determination
of “Good Reason” made by the Executive shall be conclusive for purposes of this
Amended Agreement.


(v) Gross-Up Payment. The meaning of this term is set forth in Subsection
IV(e)(i).


(w) Notice of Termination. The meaning of this term is set forth in
Subsection III(d).


(x) Other Payments. The meaning of this term is set forth in Subsection
IV(e)(i).


(y) Payments. The meaning of this term is set forth in Subsection IV(e)(i).


(z) Resulting Corporation. The meaning of this term is set forth in
Subsection I(i)(iii).


(aa) Retirement. For purposes of this Amended Agreement, “Retirement” shall mean
Executive’s voluntary termination of employment with the Company, other than for
Good Reason, and in accordance with the Company’s retirement policy generally
applicable to its employees or in accordance with any prior or contemporaneous
retirement agreement or arrangement between Executive and the Company.


(bb) Severance Bonus Amount. For purposes of this Amended Agreement, “Severance
Bonus Amount” means an amount determined by averaging the percentages of
Executive’s base salary which were actually awarded to Executive as incentive
bonuses under short-term incentive plans of the Company or any of its
Subsidiaries for the five most recently completed fiscal years prior to the
fiscal year in which the Change of Control occurs, and multiplying such average
percentage by the greater of (A) Executive’s annual base salary in effect
immediately prior to the Termination Date, or (B) Executive’s annual base salary
in effect as of the date of the Change of Control. For purposes of the
calculation above, if the five most recently completed fiscal years include any
periods during which Executive was awarded an incentive bonus under any
short-term incentive plans of Ralston Purina Company, such bonuses shall be
included in determining the average percentage of base salary. If Executive was
not employed by the Company or any of its Subsidiaries, or by Ralston Purina
Company, for the entire five-year period, the average shall be determined only
for those years during which Executive was so employed.


(cc) Subsidiary. For purposes of this Amended Agreement, “Subsidiary” shall mean
any corporation of which fifty percent (50%) or more of the voting stock is
owned, directly or indirectly, by the Company.


(dd) Target Bonus. For purposes of this Amended Agreement, “Target Bonus” means
the assigned bonus target for the Executive under any short-term incentive
plan(s) of the Company, multiplied by his or her base salary, for the relevant
fiscal year. If the Executive’s base salary is changed during the relevant
fiscal year, the Target Bonus shall be calculated by multiplying the Executive’s
assigned bonus target by the highest base salary in effect during that fiscal
year.


(ee) Terminate(d) or Termination. The meaning of this term is set forth in
Subsection III(c).


(ff) Termination Date. For purposes of this Amended Agreement, “Termination
Date” shall mean:


(i) If Executive’s employment is terminated for Disability, thirty (30) calendar
days after Notice of Termination is given (provided that Executive shall not
have returned to the full-time performance of his/her duties during such
thirty-day period); and


(ii) If Executive’s employment is terminated for Cause or Good Reason or for any
reason other than death or Disability, the date specified in the Notice of
Termination (which in the case of a termination for Cause shall not be less than
thirty (30) calendar days and in the case of a termination for Good Reason shall
not be less than thirty (30) calendar days nor more than sixty (60) calendar
days, respectively, from the date such Notice of Termination is given).


II. Term of Agreement.


(a) General. Upon execution by Executive, this Amended Agreement shall commence
effective as of May 1, 2005. This Amended Agreement shall continue in effect
through May 1, 2008; provided, however, that commencing on May 1, 2006, and
every May 1 thereafter, the term of this Amended Agreement shall automatically
be extended for an additional year unless, not later than ninety (90) calendar
days prior to the date on which this Amended Agreement otherwise automatically
would be extended, the Company shall have given notice to Executive that it does
not wish to extend this Amended Agreement; provided further, however, that if a
Change of Control shall have occurred during the original or any extended term
of this Amended Agreement, this Amended Agreement shall continue in effect for a
period of thirty-six (36) months beyond the month in which the Change of Control
occurred.


(b) Disposition of Employer. In the event Executive is employed by a Subsidiary,
the terms of this Amended Agreement shall expire if such Subsidiary is sold or
otherwise disposed of prior to the date on which a Change of Control occurs,
unless Executive continues in employment with the Controlled Group after such
sale or other disposition. If Executive’s Employer is sold or disposed of on or
after the date on which a Change of Control occurs, this Amended Agreement shall
continue through its original term or any extended term then in effect.


(c) Deemed Change of Control. If Executive’s employment with Employer is
terminated prior to the date on which a Change of Control occurs, and such
termination was at the request of a third party who has taken steps to effect a
Change of Control, or otherwise was in connection with the Change of Control,
then for all purposes of this Amended Agreement, a Change of Control shall be
deemed to have occurred prior to such termination.


(d) Expiration of Agreement. No termination or expiration of this Amended
Agreement shall affect any rights, obligations or liabilities of either party
that shall have accrued on or prior to the date of such termination or
expiration.


III. Benefits Following Change of Control.


(a) Accelerated Vesting in All Equity. If a Change of Control shall have
occurred, Executive shall be entitled to, immediately upon the date of the
Change of Control, accelerated vesting of all unvested stock options and
restricted stock that have been granted or sold to the Executive by the Company
under any restricted terms, such that following said acceleration, all
restrictions as to the sale and ownership of this equity, as imposed by the
Company, shall have lapsed.


(b) Prorated Payout of Short Term Bonus. If a Change of Control shall have
occurred, Executive shall be entitled to, immediately upon the date of the
Change of Control, payment in full of Executive’s prorated bonus for the fiscal
year in which the Change of Control occurs. The prorated bonus amount shall be
calculated as Executive’s Target Bonus for the fiscal year in which the Change
of Control occurs, or, if greater, the actual bonus awarded to Executive under
any short-term incentive plan(s) of the Company for the fiscal year immediately
preceding the fiscal year in which the Change of Control occurs, divided by 365
and multiplied by the number of calendar days in said year immediately up to the
day on which the Change of Control occurs.


(c) Entitlement to Benefits Upon Termination. If a Change of Control shall have
occurred, Executive shall be entitled to, in addition to the benefits described
in Subsections III(a) and (b), the benefits provided in Section IV hereof upon
the subsequent termination of his/her employment with the Company within three
(3) years after the date of the Change of Control unless such termination is
(i) a result of Executive’s death or Retirement, (ii) for Cause, (iii) a result
of Executive’s Disability, or (iv) by Executive other than for Good Reason. For
purposes of this Amended Agreement, “Termination” shall mean a termination of
Executive’s employment that is not as a result of Executive’s death, Retirement
or Disability and (x) if by the Company, is not for Cause, or (y) if by
Executive, is for Good Reason.


(d) Notice of Termination. Any purported termination of Executive’s employment
by either the Company or Executive shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section VIII. For
purposes of this Amended Agreement, a “Notice of Termination” shall mean a
written notice that indicates the specific provision(s) of this Amended
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision(s) so indicated. If Executive’s employment shall
be terminated by the Company for Cause or by Executive for other than Good
Reason, the Company shall pay Executive his/her full base salary through the
Termination Date at the salary level in effect at the time Notice of Termination
is given and shall pay any amounts to be paid to Executive pursuant to any other
compensation or stock or stock option plan(s), program(s) or employment
agreement(s) then in effect, and the Company shall have no further obligations
to Executive under this Amended Agreement.


If within thirty (30) calendar days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the grounds for termination, then, notwithstanding the
meaning of “Termination Date” set forth in Subsection I(ff), the Termination
Date shall be the date on which the dispute is finally resolved, whether by
mutual written agreement of the parties or by a decision rendered pursuant to
Section XI; provided that the Termination Date shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Executive his/her full compensation including, without limitation, base
salary, bonus, incentive pay and equity grants, in effect when the notice of the
dispute was given, and continue Executive’s participation in all benefits plans
or other perquisites in which Executive was participating, or which Executive
was enjoying, when the Notice of Termination giving rise to the dispute was
given, until the dispute is finally resolved. Amounts paid under this
Subsection III(d) are in addition to and not in lieu of all other amounts due to
Executive under this Amended Agreement and shall not be offset against or reduce
any other amounts due to Executive under this Amended Agreement.


IV. Compensation Upon a Termination.


Following a Change of Control, upon Executive’s Termination, Executive shall be
entitled to the following benefits, provided that such Termination occurs during
the three (3) year period immediately following the date of the Change of
Control:


(a) Standard Benefits. The Company shall pay Executive his/her full base salary
through the Termination Date at the rate in effect at the time the Notice of
Termination is given, no later than the second business day following the
Termination Date, plus all other amounts to which Executive is entitled under
any compensation plan(s) or program(s) of the Company applicable to Executive at
the time such payments are due. Without limitation, amounts payable pursuant to
this Subsection IV(a) shall include, pursuant to the express terms of any
short-term incentive plan(s) in which Executive participates or otherwise,
Executive’s Target Bonus for the then-current fiscal year, pro-rated to the
Termination Date. If the Termination Date shall fall within the same short-term
incentive period, as set forth by the express terms of any of the short-term
incentive plan(s) in which Executive participates or otherwise, as of the Change
of Control Date, and Executive has previously received the prorated bonus amount
as described in Subsection III(b), then Executive shall be paid the difference
between the prorated bonus amount as described here in Subsection IV(a) and the
prorated bonus amount described in Subsection III(b).


(b) Additional Benefits. The Company shall pay to Executive as additional pay
(“Additional Pay”), the product of three (3) multiplied by the sum of (x) the
greater of (i) Executive’s annual base salary in effect immediately prior to the
Termination Date, or (ii) Executive’s annual base salary in effect as of the
date of the Change of Control, and (y) Executive’s Severance Bonus Amount. The
Company shall pay the Additional Pay to Executive in a lump sum, in cash, on the
sixth month anniversary of Executive’s Termination Date. Subject to the
provisions of Section XIII, the Company shall maintain for Executive all such
perquisites and fringe benefits enjoyed by Executive immediately prior to the
Termination Date as are approved in writing by the Company’s Chief Executive
Officer for such period as is specified in such writing.


(c) Retirement Plan Benefits. If not already vested, Executive shall be deemed
fully vested as of the Termination Date in any Company retirement plan(s) or
other written agreement(s) between Executive and the Company relating to pay or
other retirement income benefits upon retirement in which Executive was a
participant, party or beneficiary immediately prior to the Change of Control,
and any additional plan(s) or agreement(s) in which such Executive became a
participant, party or beneficiary thereafter. In addition to the foregoing, for
purposes of determining the amounts to be paid to Executive under such plan(s)
or agreement(s), the years of service with the Company and the age of Executive
under all such plans and agreements shall be deemed increased by thirty-six (36)
months. For purposes of this Subsection IV(c), the term “plan(s)” includes,
without limitation, the Company’s qualified pension plan, non-qualified pension
plans, 401(k) plans and excess 401(k) plans, and any companion, successor or
amended plan(s), and the term “agreement(s)” encompasses, without limitation,
the terms of any offer letter(s) leading to Executive’s employment with the
Company where Executive was a signatory thereto, any written amendment(s) to the
foregoing and any subsequent agreements on such matters. In the event the terms
of the plans referenced in this Subsection IV(c) do not for any reason coincide
with the provisions of this Subsection IV(c) (e.g., if plan amendments would
cause disqualification of qualified plans), Executive shall be entitled to
receive from the Company, under the terms of this Amended Agreement, an amount
equal to all amounts Executive would have received, had all such plans continued
in existence as in effect on the date of this Amended Agreement after being
amended to coincide with the terms of this Subsection IV(c), payable in 36
monthly installments, commencing on the first day of the month immediately
following the sixth-month anniversary of Executive’s Termination Date.


(d) Health and Other Benefits. For a period of thirty-six (36) months after the
Termination Date, the Company shall continue health, vision, dental, life
insurance and long-term disability benefits, including executive benefits, to
Executive and/or Executive’s family as if Executive’s employment with the
Company had not been terminated as of the Termination Date, in accordance with
the Company’s then-current plans, programs, practices and policies on terms and
conditions (including the level of benefits, deductibles and employee payments
for such benefits) not less favorable than those which are then being provided
to peer executives of the company. If pursuant to the terms and conditions of
any such health or welfare plan or program, the Company is not able to continue
Executive’s and/or Executive’s family participation in the plan or program for
all or any portion of such thirty-six (36) month period, the Company will
provide and/or pay for any such benefit for Executive and/or Executive’s family,
for such period as such benefits are not able to be continued pursuant to a plan
or program of the Company, less the amount that would have been paid by
Executive for such benefits pursuant to the Company’s plan or program. The
Company will also pay to Executive an amount equal to any federal, state and
local taxes due on such amounts paid by the Company such that Executive will be
in a tax-equivalent position after such payments to what Executive would have
been in had Executive continued participation in the plan or program as is
contemplated by the first sentence of this Subsection IV(d). Such amount will be
payable in 36 monthly installments, commencing on the first day of the month
immediately following the sixth-month anniversary of Executive’s Termination
Date In the event that Executive and the Company cannot agree upon the amount of
such payments described in the previous two sentences, they shall mutually agree
upon an independent third-party benefits consultant who shall determine, after
an opportunity for both Executive and the Company to present evidence, the
amount of such payments which shall be made, which determination shall be
binding upon Executive and the Company, absent manifest error.


In the event that the Executive, at the time of a Change of Control, is not
eligible to participate as a retiree in the Company’s health and dental plans,
including executive plans, the Company shall immediately cause the eligibility
requirements for participation as a retiree in such plans to be revised or
waived so that Executive shall be entitled to participate as a retiree following
Executive’s Termination and the continuation of benefits period described in the
preceding paragraph.


(e) Alternatives in the Event of Excise Tax.


(i) In the event any payment(s) or the value of any benefit(s) received or to be
received by Executive in connection with Executive’s Termination or contingent
upon a Change of Control (whether received or to be received pursuant to the
terms of this Amended Agreement (the “Agreement Payments”) or of any other plan,
arrangement or agreement of the Company, its successors, any person whose
actions result in a Change of Control, or any person affiliated with any of them
(or which, as a result of the completion of the transaction(s) causing a Change
of Control, will become affiliated with any of them) (“Other Payments” and,
together with the Amended Agreement Payments, the “Payments”)), are determined,
under the provisions of Subsection IV(e)(ii), to be subject to an excise tax
imposed by Section 4999 of the Code (any such excise tax, together with any
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), as determined in this Subsection IV(e), the Company shall pay to
Executive an additional amount such that the net amount retained by Executive,
after any federal, state, and local income and employment tax and Excise Tax
payable by Executive upon the Payment(s) provided for by this Subsection
IV(e)(i), and any interest, penalties or additions to tax payable by Executive
with respect thereto shall be equal to the Excise Tax imposed on the Payments
(the “Gross-Up Payment(s)”). The intent of the parties is that the Company shall
be responsible in full for, and shall pay, any and all Excise Tax on any
Payments and Gross-Up Payment(s) and any income and all excise and employment
taxes (including, without limitation, penalties and interest) imposed on any
Gross-Up Payment(s) as well as any loss of deduction caused by or related to the
Gross-Up Payment(s). Notwithstanding the above, however, and any other provision
of this Agreement, if the After-Tax Amount (as defined below) of the aggregate
of the Payments and the Gross-Up Payments that would, but for the provisions of
this sentence, be payable to Executive, does not exceed 110% of the After-Tax
Floor Amount (as defined below), then no Gross-Up Payment shall be made to
Executive, and the aggregate amount of the Agreement Payments payable to
Executive shall be reduced to the largest amount which would both (i) not cause
any Excise Tax to be payable by Executive, and (ii) not cause any Payments to
become nondeductible by the Company by reason of Section 280G of the Code (or
any successor provision thereto). For purposes of this Agreement: (i) “After-Tax
Amount” means the portion of a specified amount that would remain after payment
of all Excise Taxes, income taxes, payroll and withholding taxes, and other
applicable taxes paid or payable by Executive in respect of such specified
amount; (ii) “Floor Amount” means the greatest pre-tax amount of Payments that
could be paid to Executive without causing Executive to become liable for any
Excise Taxes in connection therewith; and (iii) “After-Tax Floor Amount” means
the After-Tax Amount of the Floor Amount.


If there is a determination that the Agreement Payments payable to Executive
must be reduced pursuant to the penultimate sentence of the immediately
preceding paragraph, the Company shall promptly give Executive notice to that
effect and a copy of the detailed calculation thereof and of the amount to be
reduced. Executive may then elect, in Executive’s sole discretion, which and how
much of the Agreement Payments shall be eliminated or reduced as long as after
such election the aggregate present value of the Agreement Payments equals the
largest amount that would both (i) not cause any Excise Tax to be payable by
Executive, and (ii) not cause any Payments to become nondeductible by the
Company by reason of Section 280G of the Code (or any successor provision
thereto). Executive shall advise the Company in writing of Executive’s election
within ten (10) days of Executive’s receipt of such notice from the Company. If
no election is made by Executive within the ten-day period, the Company may
elect which and how much of the Agreement Payments shall be eliminated or
reduced as long as after such election the aggregate present value of the
Agreement Payments equals the largest amount that would both (i) not cause any
Excise Tax to be payable by Executive, and (ii) not cause any Payments to be
nondeductible by the Company by reason of Section 280G of the Code (or any
successor provision thereto). For purposes of this paragraph, present value
shall be determined in accordance with Code Section 280G(d)(4).


(ii) All determinations required to be made under this Subsection IV(e),
including, without limitation, whether and when a Gross-Up Payment is required,
the amount of such Gross-Up Payment, and whether the aggregate amount of
Agreement Payments shall be reduced, and the assumptions to be utilized in
arriving at such determinations, unless otherwise set forth in this Amended
Agreement, shall be made by a nationally recognized certified public accounting
firm selected by the Company and reasonably acceptable to Executive (the
“Accounting Firm”). For purposes of determining the amount of any Gross-Up
Payment, Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence on
the Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes. The Company
shall cause the Accounting Firm to provide detailed supporting calculations to
the Company and Executive within fifteen (15) business days after notice is
given by Executive to the Company that any or all of the Payments have occurred,
or such earlier time as is requested by the Company. Within two (2) business
days after such notice is given to the Company, the Company shall instruct the
Accounting Firm to timely provide the data required by this Subsection IV(e)(ii)
to Executive. All fees and expenses of the Accounting Firm shall be paid in full
by the Company. Any Gross-Up Payment as determined pursuant to this Subsection
IV(e)(ii), net of applicable withholding taxes, shall be paid by the Company to
the Executive on the later of (i) five (5) business days after receipt of the
Accounting Firm’s determination, or (ii) the sixth-month anniversary of
Executive’s Termination Date. Any Gross-Up Payment as determined pursuant to
this Subsection IV(e) shall be paid by the Company to the Executive within five
(5) business days after receipt of the Accounting Firm’s determination, net of
applicable withholding taxes. If the Accounting Firm determines that there is
substantial authority (within the meaning of Section 6662 of the Code) that no
Excise Tax is payable by Executive, the Accounting Firm shall furnish Executive
with a written opinion that failure to disclose or report the Excise Tax on
Executive’s federal income tax return will not constitute a substantial
understatement of tax or be reasonably likely to result in the imposition of a
negligence or any other penalty. Any determination by the Accounting Firm shall
be binding upon the Company and Executive in the absence of material
mathematical or legal error. As a result of the uncertainty in the application
of Section 4999 of the Code at the time the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments will not have
been made by the Company that should have been made or that Gross-Up Payments
will have been made that should not have been made, in each case, consistent
with the calculations required to be made hereunder. In the event the Company
exhausts its remedies pursuant to Subsection IV(e)(iii) below and Executive is
thereafter required to make a payment of any Excise Tax or any interest,
penalties or addition to tax related thereto, the Accounting Firm shall
determine the amount of underpayment of Excise Taxes that has occurred and any
such underpayment and interest, penalties or addition to tax shall be paid by
the Company to Executive along with such additional amounts described in Section
IV (e)(i) on the later of (i) five (5) business days after receipt of the
Accounting Firm’s determination, or (ii) the sixth-month anniversary of
Executive’s Termination Date. In the event the Accounting Firm determines that
an overpayment of Gross-Up Payment(s) has occurred, Executive shall be required
to reimburse the Company for such overpayment; provided, however, that Executive
shall have no duty or obligation whatsoever to reimburse the Company if
Executive’s receipt of the overpayment, or any portion thereof, is included in
Executive’s income and Executive’s reimbursement of the same is not deductible
by Executive for federal and state income tax purposes.


(iii) Executive shall notify the Company in writing of any claim of which
Executive is aware by the Internal Revenue Service or state or local taxing
authority, that, if successful, would result in any Excise Tax or an
underpayment of any Gross-Up Payment(s). Such notice shall be given as soon as
practicable but no later than fifteen (15) business days after Executive is
informed in writing of the claim by the taxing authority and Executive shall
provide written notice of the Company of the nature of the claim, the
administrative or judicial appeal period, and the date on which any payment of
the claim must be paid. Executive shall not pay any portion of the claim prior
to the expiration of the thirty (30) day period following the date on which
Executive gives such notice to the Company (or such shorter period ending on the
date that any amount under the claim is due). If the Company notifies Executive
in writing prior to the expiration of such thirty (30) day period that it
desires to contest the claim, Executive shall:



(A)  
give the Company any information reasonably requested by the Company relating to
the claim;

(B)  
take such action in connection with contesting the claim as the Company shall
reasonably request in writing from time to time, including without limitation,
accepting legal representation concerning the claim by an attorney selected by
the Company who is reasonably acceptable to Executive; and

(C)  
cooperate with the Company in good faith in order to effectively contest the
claim;



provided, however, that the Company shall bear and pay directly all costs and
expenses (including, without limitation, additional interest and penalties and
attorneys’ fees) incurred in such contests and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including, without limitation, interest and penalties thereon) imposed as a
result of such representation. Without limitation upon the foregoing provisions
of this Subsection IV(e)(iii), except as provided below, the Company shall
control all proceedings concerning such contest and, in its sole opinion, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority pertaining to the claim. At the written
request of the Company and upon payment to Executive of an amount at least equal
to any amount necessary to obtain the jurisdiction of the appropriate taxing
authority and sue for a refund, Executive agrees to prosecute in cooperation
with the Company any contest of a claim to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company requests Executive to pay the claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless on an after-tax basis,
from any Excise Tax or income tax (including, without limitation, interest and
penalties thereon) imposed on such advance or for any imputed income on such
advance. Any extension of the statute of limitations relating to assessment of
any Excise Tax for the taxable year of Executive which is the subject of the
claim is to be limited solely to the claim. Furthermore, the Company’s control
of the contest shall be limited to issues for which a Gross-Up Payment would be
payable hereunder. Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.


(iv) If after the receipt by Executive of an amount advanced by the Company
pursuant to Subsection IV(e)(iii) above, Executive receives any refund of a
claim or any additional amount that was necessary to obtain jurisdiction,
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by Executive of an amount advanced by the Company pursuant to
Subsection IV(e)(iii) above, a determination is made that Executive shall not be
entitled to any refund of the claim, and the Company does not notify Executive
in writing of its intent to contest such denial of refund of a claim prior to
the expiration of thirty (30) calendar days after such determination, then the
portion of such advance attributable to a claim shall be forgiven by the Company
and shall not be required to be repaid by Executive. The amount of such advance
attributable to a claim shall offset, to the extent thereof, the amount of the
underpayment required to be paid by the Company to Executive.


(f) Legal Fees and Expenses. The Company shall pay to Executive all legal fees
and expenses as and when incurred by Executive in connection with this Amended
Agreement, including all such fees and expenses, if any, incurred in contesting
or disputing any Termination or in seeking to obtain or enforce any right or
benefit provided by this Amended Agreement, regardless of the outcome, unless,
in the case of a legal action brought by or in the name of Executive, a decision
is rendered pursuant to Section XI, or in any other proper legal proceeding,
that such action was not brought by Executive in good faith.


(g) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section IV by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section IV be reduced by any compensation earned by Executive as the result of
employment by another employer or by retirement or other benefits received from
whatever source after the Termination Date or otherwise, except as specifically
provided in this Section IV. The Company’s obligation to make payments to
Executive provided for in this Amended Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company or Employer
may have against Executive or other parties.


V. Death and Disability Benefits.


In the event of the death or Disability of Executive after a Change of Control,
Executive, or in the case of death, Executive’s Beneficiaries (as defined below
in Subsection VI(b)), shall receive the benefits to which Executive or his/her
Beneficiaries are entitled under this Amended Agreement and any and all
retirement plans, pension plans, disability policies and other applicable plans,
programs, policies, agreements or arrangements of the Company.


VI. Successors; Binding Agreement.


(a) Obligations of Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Amended Agreement in the same manner and to the
same extent that the Company is required to perform it. Failure of the Company
to obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Amended Agreement and shall entitle
Executive to compensation from the Company in the same amount and on the same
terms as Executive would be entitled hereunder if Executive had terminated
employment for Good Reason following a Change of Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Termination Date. As used in this Amended
Agreement, the term “Company” shall mean Company, including any surviving entity
or successor to all or substantially all of its business and/or assets and the
parent of any such surviving entity or successor.


(b) Enforceable by Beneficiaries. This Amended Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees (the “Beneficiaries”). In the event of the death of Executive while any
amount would still be payable hereunder if such death had not occurred, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Amended Agreement to Executive’s Beneficiaries.


(c) Employment. Except in the event of a Change of Control and, thereafter, only
as specifically set forth in this Amended Agreement, nothing in this Amended
Agreement shall be construed to (i) limit in any way the right of the Company or
a Subsidiary to terminate Executive’s employment at any time for any reason or
for no reason; or (ii) be evidence of any agreement or understanding, expressed
or implied, that the Company or a Subsidiary will employ Executive in any
particular position, on any particular terms or at any particular rate of
remuneration.


VII. Confidential Information.


Executive shall hold in fiduciary capacity for the benefit of the Company all
secret or confidential information, knowledge or data relating to the Company,
the Subsidiaries and their respective businesses, which shall have been obtained
during Executive’s employment with the Employer and which shall not be public
knowledge (other than by acts by Executive or his/her representatives in
violation of this Amended Agreement). After termination of Executive’s
employment with the Company or any Employer within the Controlled Group,
Executive shall not, without prior written consent of the Company or the
Employer, communicate or divulge any such information, knowledge or data to
anyone other than the Company, the Employer or those designated by them. In no
event shall an asserted violation of this Section VII constitute a basis for
deferring or withholding any amounts otherwise payable to Executive under this
Amended Agreement.


VIII. Notice.


All notices and communications including, without limitation, any Notice of
Termination hereunder, shall be in writing and shall be given by hand delivery
to the other party, by registered or certified mail, return receipt requested,
postage prepaid, or by overnight delivery service, addressed as follows:


If to Executive:


__________________
__________________
Energizer Holdings, Inc.
533 Maryville University Drive
St. Louis, MO 63141




If to the Company:


Energizer Holdings, Inc.
533 Maryville University Drive
St. Louis, MO 63141
Attn: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be deemed given
and effective when actually received by the addressee.


IX. Miscellaneous.


No provision of this Amended Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and the Company’s Chief Executive Officer or other authorized
officer designated by the Board or an appropriate committee of the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any conditions or provision of this Amended
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Amended Agreement. The validity,
interpretation, construction and performance of this Amended Agreement shall be
governed by the laws of the State of Missouri. All references to sections of the
Code or the Exchange Act shall be deemed also to refer to any successor
provisions of such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Company under Sections IV and V shall survive the
expiration of the term of this Amended Agreement.


X. Validity.


The invalidity or unenforceability of any provision of this Amended Agreement
shall not affect the validity or enforceability of any other provision of this
Amended Agreement, which shall remain in full force and effect.


XI. Arbitration.


Executive may agree in writing with the Company (in which case this Article XI
shall have effect but not otherwise) that any dispute that may arise directly or
indirectly in connection with this Amended Agreement, Executive’s employment or
the termination of Executive’s employment, whether arising in contract, statute,
tort, fraud, misrepresentation, discrimination or other legal theory, shall be
resolved by arbitration in City, State under the applicable rules and procedures
of the AAA. The only legal claims between Executive and the Company or any
Subsidiary that would not be included in this agreement to arbitration are
claims by Executive for workers’ compensation or unemployment compensation
benefits, claims for benefits under a Company or Subsidiary benefit plan if the
plan does not provide for arbitration of such disputes, and claims by Executive
that seek judicial relief in the form of specific performance of the right to be
paid until the Termination Date during the pendency of any applicable dispute or
controversy. If this Article XI is in effect, any claim with respect to this
Amended Agreement, Executive’s employment or the termination of Executive’s
employment must be established by a preponderance of the evidence submitted to
an impartial arbitrator. A single arbitrator engaged in the practice of law
shall conduct any arbitration under the applicable rules and procedures of the
AAA. The arbitrator shall have the authority to order a pre-hearing exchange of
information by the parties including, without limitation, production of
requested documents, and examination by deposition of parties and their
authorized agents. If this Article XI is in effect, the decision of the
arbitrator: (i) shall be final and binding, (ii) shall be rendered within ninety
(90) days after the impanelment of the arbitrator, and (iii) shall be kept
confidential by the parties to such arbitration. The arbitration award may be
enforced in any court of competent jurisdiction. The Federal Arbitration Act, 9
U.S.C. §§ 1 et seq., not state law, shall govern the arbitrability of all
claims.



XII.  
Entire Agreement.



This Amended Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, and supercedes and replaces,
in its entirety, the Amended Change of Control Employment Agreement dated as of
___________. Upon the execution of this Amended Agreement by the Executive and
the Company, said prior agreement shall be considered null and void and of no
further effect.


XIII. Compliance with Code Section 409A.


No provision of this Agreement shall be operative to the extent that it will
result in the imposition of the additional tax described in Code Section
409A(a)(1)(B)(i)(II) because of failure to satisfy the requirements of Code
Section 409A and the regulations and guidance issued thereunder.


IN WITNESS WHEREOF, the Company and Executive have executed this Amended
Agreement effective as of the 1st day of May, 2005.



--------------------------------------------------------------------------------



Granted to :    W. Klein
J. McClanathan
J. Lynch
D. Sescleifer
G. Stratmann
D. Hatfield
P. Conrad


